Voto concurrente del
Juez Asociado Señor Negrón García.
La Ley de Cierre, 33 L.P.R.A. secs. 2201-2203, es consti-tucional. Como expresamos en nuestra opinión concurrente de 23 de noviembre de 1988, la “opinión pública, como reali-dad inserta en el tejido social, es materia que usualmente corresponde canalizar y atender a la Asamblea Legislativa”. Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703, 706 (1988).
Y más adelante añadimos:
[DJesde la psicodinámica judicial, estamos persuadidos de que el fenómeno histórico, cultural, económico, social, laboral y legal que resume las complejidades de la Ley de Cierre po-demos expresarlo del siguiente modo: para el economista, un indicador en su hoja de ganancias y pérdidas; para ciertas grandes cadenas de supermercados y comercios, una rémora en su afán de acaparar el mercado; para algunos estudiantes empleados a tiempo parcial y transitorio, unas horas más de ingreso suplementario; para el pequeño e intermedio comer-*181ciante, una protección contra el imperio capitalista; para el trabajador, un merecido descanso; para el consumidor, un es-tatuto obsoleto que afecta la conveniencia de un día adicional para comprar; para el sociólogo, la identidad colectiva; para el sacerdote o ministro, un día de oración; para la familia, una fuente de unidad; para el pueblo puertorriqueño, la preserva-ción de un día común impregnado de aire y sabor diferente.
Al pasar este balance, nos percatamos de lo peligroso y superficial que resulta asumir una posición fundada exclusiva-mente en uno de esos intereses. Una conclusión sí es clara y aflora como verdad indiscutible: aquellos empresarios y con-sumidores que se oponen a la Ley de Cierre y la tachan de inconstitucional y arcaica son los que regularmente no se verán precisados a renunciar su disfrute ni a trabajar los domingos y días feriados.
La sabiduría, la valoración y el equilibrio de estos intereses en conflicto —ausente una lesión atendible en la dimensión constitucional— corresponde a los Poderes Legislativo y Ejecutivo. No compete enjuiciarlos al Poder Judicial, cuya lupa en esta compleja materia no tiene el diámetro suficiente para conciliar y canalizar el pluralismo de los sectores que nutren la opinión pública. Por la naturaleza socioeconómica y valores subyacentes de la Ley de Cierre, afortunadamente ha preva-lecido otra vez su constitucionalidad. Otro curso decisorio hu-biese tenido desoladoras consecuencias en nuestro cuerpo doctrinario constitucional; más aún, se hubiese erigido a costa del sufrimiento de los más débiles: los trabajadores. Pueblo Int’l, Inc. v. Srio. de Justicia, supra, págs. 748-749.
II
Es materia susceptible de conocimiento judicial que fue Pueblo International, Inc. —una de las principales cadenas de supermercados del país— el que intencional y sistemáti-camente comenzó a abrir sus establecimientos los domingos y días feriados en violación de la ley.
Nadie cuestiona seriamente que esa conducta y actividad fue generada por su afán de lucro, el progreso material eco-nómico y el consumerismo desmedido. A ultranza, Pueblo In*182ternational, Inc. quiso imponer sus intereses preeminente-mente pecuniarios sobre los valores individuales y sociales encarnados en esta ley, a saber: promover la integración fí-sica del trabajador y la unidad del núcleo familiar; impedir que el proceso de descomposición familiar sea más acele-rado; detener el deterioro de la calidad de vida; desalentar el consumerismo mimético desenfrenado; evitar ciertas prác-ticas monopolísticas y proteger al pequeño comerciante de la desventaja competitiva.
Insatisfecho con las enmiendas adoptadas en 1983 por la Asamblea Legislativa con miras a balancear la pluralidad de reclamos y a atemperar la Ley de Cierre a la realidad preva-leciente, Pueblo International, Inc. continuó con su exigencia de abrogación total. Al no lograrlo, en un claro menosprecio de la ley y en el ejercicio de todo su poderío económico, optó por abrir. Con ello inició un ciclo de aperturas. Otros estable-cimientos se vieron forzados a imitarlo para contrarrestar la ventaja competitiva lograda por Pueblo International, Inc.
Ciertamente todos estos antecedentes fácticos justifican plenamente la acción del Departamento de Justicia en su contra. Al seguir Pueblo International, Inc. ese curso de ac-ción —que la prueba refleja le rindió una mejoría en sus ga-nancias— lo hizo conscientemente. Inició una campaña pú-blica y masiva en contra de la Ley de Cierre y, finalmente, acudió a los tribunales. Ante esta situación, rehusamos asu-mir un rol de paternalismo judicial a su favor.
III
En el plano teórico, hemos de descartar toda especulación en cuanto a la aplicabilidad futura de la Ley de Cierre a los pequeños comerciantes y su potencial aplicación selectiva y discriminatoria. “En materia de interpretación constitu-cional carecemos del encanto de la magia y del hechizo esfé-rico de la consabida bola de cristal.” Pueblo Int’l, Inc. v. Srio. de Justicia, supra, pág. 743, opinión concurrente del *183Juez Asociado Señor Negrón García. Igual que el filósofo Voltaire, creemos que el tiempo es la espada de la justicia y pone cada cosa en su lugar. Por el momento, basta señalar que el Estado no viene obligado —por razones obvias de li-mitaciones de recursos— a perseguir y denunciar a todo in-fractor de una ley. Si sostuviéramos semejante propuesta — por mencionar sólo algunas— ¿no sería entonces inconstitu-cional la Ley de Vehículos y Tránsito de Puerto Rico, la Ley de la Bolita, la Ley de Sustancias Controladas de Puerto Rico? “En ausencia de prueba de un patrón de evidente dis-crimen y abuso patente de discreción, una persona o entidad no puede justificar su violación de la ley sobre la base de que no se ha perseguido a otros infractores.” A.R.P.E. v. Chang Louk, 113 D.P.R. 295, 297 (1982).
En la dimensión constitucional, dista mucho este caso de proyectar un discrimen selectivo comparable al que hubo en Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 162-167 (1984), a saber, la imposición arbitraria de unas deficien-cias contributivas al adversario político principal, candidato a la gobernación poco antes de las elecciones. Menos, al de-tectado en Pueblo v. Arandes de Celis, 120 D.P.R. 530 (1988), compatible con la persecución y denuncias criminales formu-ladas sistemáticamente contra el movimiento independen-tista. Rechazamos situar en la misma escala jerárquica estos dos (2) últimos valores constitucionales. No son equiparables con el simple afán de lucro económico que anima a Pueblo International, Inc.
Ciertamente, para un lego, la técnica de distinguir o con-traponer actividades permitidas a las prohibidas por la Ley de Cierre es impresionante. Empero, para el jurista la misma no es válida, pues se abstrae del postulado elemental de que “[njuestra función es interpretar la ley y no juzgar su bondad o sabiduría”. Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654, 657-658 (1982). No podemos olvidar que la “sabiduría de una ley, o su obsolescencia o impopularidad *184social no constituyen fundamentos válidos en apoyo de su inconstitucionalidad por la Rama Judicial”. (Escolio omitido.) Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 754, 756 (1986), voto disidente del Juez Asociado Señor Negrón García. Así pues, no es función judicial “condonar” las limita-ciones en las oportunidades de empleo resultantes de esta ley, como tampoco sus variantes en torno a actividades en negocios o lugares con fines recreativos, vendan o no bebidas alcohólicas. De lo contrario, nos corremos el riesgo de per-mutar el estrado apelativo por un pupitre legislativo.
IV
Aclarados estos extremos, notamos que es erróneo soste-ner que “la excepción dispuesta en la ley referente a los establecimientos operados por sus propios dueños, cónyuges e hijos ... sólo cubre algunas horas”. (Énfasis en el original.) Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703, 811 (1988), opinión disidente del Juez Presidente Señor Pons Nú-ñez; Voto explicativo del Juez Presidente Señor Pons Núñez, págs. 196-197. Esa premisa equivocada lo lleva incluso a con-cluir que “esa excepción no cubre los domingos y sí sólo al-gunas horas en otros días de la semana”. (Énfasis suprimido.) Voto explicativo del Juez Presidente Señor Pons Núñez, págs. 196-197. Ni siquiera Pueblo International, Inc. y los otros apelados sostienen esa proposición. Por el contrario, aceptan que están exentos. Alegato, págs. 5 y 8.
El error aparentemente es producto de una interpreta-ción forzada e incompleta de la ley, que ignora totalmente su historial legislativo. Veamos.
El legajo de la Asamblea Legislativa es diáfanamente claro. La excepción referente a los establecimientos operados por sus dueños, esposa e hijos fue incorporada originalmente mediante la Ley Núm. 113 de 27 de junio de 1964 (33 L.P.R.A. sec. 2201(a)). En lo pertinente, señala:
*185Para enmendar el inciso (a) del Artículo 553 del Código Penal, conocido como “Ley de Cierre de Establecimientos Comer-ciales”.

Decrétase por la Asamblea Legislativa de Puerto Rico:

Sección 1. — Se enmienda el inciso (a) del Artículo 553 del Código Penal para que se lea como sigue:
“Artículo 553. — (a) Los establecimientos comerciales per-manecerán cerrados al público, sin que pueda realizarse en los mismos ninguna clase de trabajo después de una hora de ce-rrados, durante los días y horas que se especifican a continua-ción:
“1. Durante todo el día: los domingos, excepto cuando fue-ren domingos los días 24 y 31 de diciembre y 5 de enero; el primer lunes de septiembre (Día del Trabajo), el 4 y 25 de julio, 25 de diciembre, los días de elecciones generales en Puerto Rico y el Viernes Santo.
“2. Todos los viernes desde las 9:00 P.M.; todos los sábados y demás días laborables desde las 6:00 P.M.; y los días 24 y 31 de diciembre y 5 de enero desde las 10:00 P.M. Los estableci-mientos operados por sus propios dueños, esposa o hijos, quedan exentos de las disposiciones del Artículo 553, inciso (a).” (Énfasis suplido, en el original y escolio omitido.) 1964 Leyes de Puerto Rico 359.
Una mirada retrospectiva al recinto legislativo nos per-mite observar que el propósito original de esta excepción — según el P. de la C. 509— fue sólo autorizar la apertura los viernes hasta las 9:00 P.M. de todos los comercios y, además, “permitirle a los dueños de aquellos establecimientos comer-ciales operados por ellos y sus familiares en seleccionar cuál día, entre el sábado y el viernes de cada semana, desean per-manecer abiertos hasta las 9:00 de la noche”. Informe de las Comisiones de lo Jurídico y de Comercio e Industria de la Cámara de Representantes, 18 Diario de Sesiones de la Asamblea Legislativa 1166 (1964).
Sin embargo, esta idea inicial fue ampliada. Se acogió una enmienda propuesta del legislador señor Ortiz Noriega, y se les eximió de la ley. Al efecto, el señor Torres Gómez, *186presidente de la Comisión de Comercio e Industria, con-signó:
... No tenemos objeción, porque el efecto de la enmienda es sacar de la prohibición de la ley de cierre actual de los esta-blecimientos que sean operados por sus dueños o familiares que generalmente son establecimientos pequeños en las zonas montañosas y rurales y semiurbanas; y en ese mismo sentido ya esta Cámara aprobó un proyecto el año pasado que está pendiente de acción del Senado; de modo que no hay objeción a la enmienda. (Énfasis suplido.) Diario de Sesiones, supra.
Y más adelante, frente a las dudas de otro representante, se suscitó el diálogo siguiente:
Sr. Viera Morales: ¿El alcance de la enmienda que se acaba de aprobar permitiría que un colmado de barrio pueda per-manecer abierto todo el domingo?
Sr. Presidente: ¿Se refiere a la enmienda propuesta por el compañero Ortiz Noriega?
Sr. Torres Gómez: Sí, todo el tiempo, siempre que sea ope-rado por su dueño o familiar; o sea, que no tenga empleados. (Énfasis suplido.) Diario de Sesiones, supra.
Lo expuesto quedó avalado en el lenguaje finalmente aprobado. También explica por qué esta excepción quedó in-sertada en este inciso (a) y no en el inciso (b), que agrupa sistemáticamente el resto de las excepciones. Si descono-cemos este historial legislativo, nos exponemos a la confu-sión. Según hemos visto, de la idea básica de concederles a estos establecimientos la opción de permanecer abiertos hasta las 9:00 P.M., viernes o sábados, se dispuso quedaran “exentos de las disposiciones del Artículo 553, inciso (a)”. Indiscutiblemente el inciso (a) es el único que contiene la prohibición. En buena hermenéutica no vemos, pues, forma alguna en qué fundar la tesis de que “esta histórica excepción sólo cubre algunas horas_” Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703, 811 (1988), opinión disidente del Juez Presidente Señor Pons Núñez. Por el contrario, su his-*187torial y texto confirman que estos establecimientos quedaron excluidos de la Ley de Cierre.
Este enfoque permaneció inalterado en las últimas en-miendas. A tal efecto, la Ley Núm. 100 de 4 de junio de 1983 dispuso:
Para enmendar el párrafo introductorio y el Apartado (2) del inciso (a), se adiciona un Apartado (14) del inciso (b), se adi-ciona un nuevo inciso (c) y se enmienda y redesigna el inciso (c) como inciso (d) del Artículo 553 del Código Penal de Puerto Rico, edición de 1937, según enmendado y para disponer pena-lidades.

Decrétase por la Asamblea Legislativa de Puerto Rico:

Sección 1. — Se enmienda el párrafo introductorio y el Apartado (2) del inciso (a), se adiciona un Apartado (14) del inciso (b), se adiciona un nuevo inciso (c) y se enmienda y re-designa el inciso (c) como inciso (d) del Artículo 553 del Código Penal de Puerto Rico, edición de 1937, según enmendado, para que se lea como sigue:
Artículo 553.—
(a) Los establecimientos comerciales permanecerán ce-rrados al público, sin que pueda realizarse en los mismos nin-guna clase de trabajo después de dos horas de cerrados, du-rante los días que se especifican a continuación:
(1) .
(2) Todos los días laborables de lunes a sábado desde las 9:00 P.M.; y los días 24 y 31 de diciembre y 5 de enero desde las 10:00 P.M. Los establecimientos operados por sus propios dueños, cónyuges o hijos, quedan exentos de las disposiciones de este inciso. (Énfasis suplido, en el original y escolio omitido.) 1983 Leyes de Puerto Rico 287-288.
Este lenguaje también es transparente. Para fines de cla-sificar y dividir materia correlacionada de lo general a lo particular, la Asamblea Legislativa simplemente utilizó el método de identificar la serie según párrafos, incisos y apartados. Así el lenguaje particular, in fine, del Apartado (2) —expositivo de que los establecimientos familiares “que-dan exentos de las disposiciones de este inciso”— no es otra *188cosa que una referencia directa a la prohibición general de cierre, contenida precisamente en el inciso (a).
Esta clara excepción en la Ley de Cierre está en armonía con la intención legislativa y con el espíritu de uno de los múltiples motivos que animaron su redacción. Como seña-lamos originalmente:
Sus horizontes son más espaciosos. En época más reciente, en un incidente de este mismo caso —Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 754, 758 (1986)[, voto disidente del Juez Asociado Señor Negrón García]— tuvimos la oportu-nidad de comenzar a definir y cualificar esta premisa. Allí sos-tuvimos que la Ley de Cierre “está cimentada en promover, hasta lo posible, la existencia del domingo como determinado día de descanso, y por ende, la integridad física del trabajador y la unidad del núcleo familiar”. (Énfasis suplido.) Es me-nester, pues, ampliar esta apreciación.
La designación del domingo, como día colectivo de descanso es una conquista social de inmenso valor. Responde al con-cepto legislativo de que el ser humano —física, mental y espiritualmente— es acreedor a un merecido paréntesis de so-siego durante la jornada regular semanal. Sin límites, tendrí-amos que vivir una jornada diferente, en última instancia, a expensas de las necesidades y voluntad patronal. El calendario gregoriano usado por tradición —Escalera v. Andino, 76 D.P.R. 268, 271 (1954)— se quedaría en blanco, sus días inno-minados, reducido únicamente a la simple aritmética de con-tar los espacios de tiempo en días, semanas y meses. Cada persona estaría sujeta a un distinto ritmo semanal que difícil-mente contribuiría a apartarse del trajín rutinario.
La Ley de Cierre —quién lo duda— ha contribuido por ochenta y seis (86) años a esa conquista. Por ella el domingo se. impregnó en la sociedad con ese sabor particular a vida humana, familiar, religiosa y deportiva. Adquirió y confirmó la urgencia de darle un “¡Alto!” a nuestra rutina sofocante y fati-gosa. Acopló al núcleo familiar el calendario escolar de cientos de miles de niños y jóvenes. En otras palabras —en virtud de toda una serie de actividades privadas y guberna-mentales de lunes a viernes o sábado— en la acepción popular y generalizada, el domingo se invistió de una connotación re-*189frescante que apunta hacia unas horas —las únicas— que ha-cen viable que la mayoría de los puertorriqueños, individual y colectivamente, pueda disponer de un descanso necesario des-pués del cumplimiento obligatorio con su trabajo. La iglesia, la playa, el maratón, la visita familiar, la bicicletada, sencilla-mente la conversación reposada en el hogar o el disfrute de la música o la sintonía de la actividad deportiva favorita ocupan gozosamente nuestras horas y desocupan nuestro aliento para emprender al día siguiente el forzoso programa de nuestros compromisos.
Desde la panorámica laboral y sociológica, la ley es justa y necesaria. Atempera el desasosiego agobiante en que cada día más se ve inmerso el hombre de nuestro tiempo. Hoy más que nunca cumple con la necesidad humana de mitigar el ajetreo y el estruendo, y devolverle a la persona un poco del reposo que su dignidad reclama. (Énfasis suplido, en el original y escolio omitido.) Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703, 714-716 (1988), opinión concurrente del Juez Asociado Señor Negrón García.
Ciertamente la excepción que nos ocupa en la Ley de Cie-rre protege al núcleo familiar. A fin de cuentas, la decisión de abrir o no el domingo y horas proscritas es de naturaleza voluntaria. La excepción está dirigida a. la empresa familiar y fomenta no sólo la mejoría económica de ese núcleo —por esfuerzo mutuo— sino que también la actividad per se pro-mueve su unidad. ¿Puede entonces establecerse válidamente una analogía de esos valores familiares —así protegidos— con los intereses puramente económicos de Pueblo International, Inc. o establecimientos similares? Lógicamente, en este extremo, el ámbito conceptual y esquema operacional, valores e intereses no son comparables. El elemento clave es la libre volición.
Sin la Ley de Cierre —o la existencia de otros meca-nismos alternos que restrinjan la voluntad patronal de impo-ner a los trabajadores la obligación de laborar los do-mingos— ¿cabe sostenerse que la apertura dominical ade-lanta la unidad familiar?
*190Son los empresarios los que deciden no sólo quiénes traba-jan, sino a qué horas lo hacen y por cuánto dinero. Controlan, por lo tanto, las circunstancias de la vida en familia. En mu-chos casos los cónyuges enfrentan largas jornadas de trabajo, bajo condiciones de alta competencia, en labores monótonas y repetitivas que resultan muy tediosas. Naturalmente esto re-percute en el hogar, que recoge los despojos de una pareja que llega cansada e irritada y que ha estado ausente durante largas horas. Esas circunstancias no son las más propicias para promover una relación conyugal sana y gratiñcadora. (Énfasis suplido.) M. Muñoz Vázquez y E. Fernández Bauzó, El divorcio en la sociedad puertorriqueña, Río Piedras, Eds. Huracán, 1988, pág. 29.
El análisis aislado de cada una de las excepciones de la Ley de Cierre es necesario. Sin embargo, ese método resulta trunco si en determinados momentos no es integral. Cuando examinamos un estatuto tan complejo, como es la Ley de Cierre, lejos de compartimentár debemos adoptar un trata-miento dialéctico que permita auscultar las interrelaciones de sus componentes y comprender la naturaleza y razones de sus aparentes contradicciones. Sólo desde esa perspectiva global y amplia podremos separar lo insignificante de lo de-terminante, lo insulso de lo sustancial.
Según esta perspectiva, en términos porcentuales, la ra-zonabilidad y racionalidad de esta excepción no merman por razón del restante núcleo familiar todavía protegido. Repe-timos:
... [MJerece especial atención el énfasis que incluye el foro de instancia en relación con la magnitud del sector no cubierto por la ley, utilizado como fundamento primario para su deter-minación final. Nos referimos a que sólo el 12.5% de la fuerza laboral está sujeta a la prohibición, lo cual a su juicio es in-constitucionalmente irrazonable. Como argumento, este por ciento representa una estadística fría que no reproduce fiel-mente la situación e inintencionalmente enmascara la reali-dad. El universo numérico es más amplio. Si con ojo perspicaz la examinamos, inmediatamente descubrimos que el 12.5% ex-*191cluye los 263,000 trabajadores del sector público. Esta cifra actualmente representa un segmento sustancial: el 33.1% de la fuerza trabajadora del país. Aunque carecemos del desglose exacto de cuántos de estos empleados públicos no trabajan los fines de semana, tomamos conocimiento judicial de que la ma-yoría no lo hace. La regla general es que los empleados del gobierno estatal, los municipales, los de las corporaciones pú-blicas y los del gobierno federal disfrutan del domingo como día de descanso, salvo aquellos que se desempeñan en servi-cios esenciales o de emergencia. Asimismo es de conocimiento general que muchos de los trabajadores de los estableci-mientos comerciales e industriales a los que no cobija la ley no trabajan durante los días y las horas reglamentadas por el estatuto. Si a estas cifras sumamos los 179,000 desempleados que desafortunadamente hay en el país —y los 2,281,000 seres que no forman parte de la fuerza trabajadora— con meridiana claridad podemos concluir que la inmensa mayoría de los 'puertorriqueños tiene disponible el domingo para disfru-tarlo de acuerdo con sus intereses y preferencias, lo cual es congruente con los propósitos primarios y secundarios de la ley, tales como descanso, unidad familiar, etc. (Énfasis en el original y escolios omitidos.) Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703, 736-737 (1988), opinión concurrente del Juez Asociado Señor Negrón García.
No puede, pues, existir duda alguna. La Ley de Cierre no aplica a los establecimientos operados por sus propios dueños, cónyuges e hijos. Sin infringir la ley, éstos pueden voluntariamente abrir los domingos. Así lo aceptan todas las partes. Ello está en armonía con uno de los diversos pro-pósitos de la ley: unidad familiar.
V
Finalmente, en cuanto a la regla especial del empate, aplicable al caso de autos por razón del requisito de mayoría absoluta — Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, in fine— se aduce que “no es éste el momento más apropiado para reexaminar la misma. El planteamiento tiene méritos *192que entendemos este Tribunal debe examinar en una ocasión futura más oportuna”. Voto explicativo del Juez Presidente Señor Pons Núñez, pág. 200.
Nos inquieta este aserto. En primer lugar, Pueblo International, Inc. y los otros apelados así lo solicitan. Y segundo, todos estamos contestes en que se trata de un asunto reves-tido de interés público e importancia.
En estas circunstancias, honestamente creemos que si existiera alguna duda en una mayoría de los miembros del Tribunal sobre la vigencia de la regla del empate, deberí-amos enfrentarnos al planteamiento de Pueblo International, Inc. de que la revoquemos. ¿Por qué no hacerlo ahora y posponerlo para una ocasión futura? ¿Qué caso será el apro-piado y oportuno? Difícilmente podemos concebir uno que mejor lo amerite. No sólo los aquí litigantes son acreedores a ese pronunciamiento, sino la adecuada ordenación de nues-tra labor institucional al nivel constitucional. La estabilidad y valía del stares decisis, así como la seriedad de nuestros dictámenes, lo justifican.
Al respecto, no albergamos reserva alguna en cuanto a la solidez de la norma de Pueblo v. Torres Lozada, 106 D.P.R. 588 (1977), y seguida en P.I.P. v. E.L.A., 109 D.P.R. 685 (1980). Aun bajo el prisma constitucional, no podemos acce-der al pedido de Pueblo International, Inc. de reconside-rarla. Su vigencia es la única congruente con el espíritu que prevaleció en la Asamblea Constituyente respecto a la pre-sunción de constitucionalidad.
Aparte de ello, en la dimensión deontológica subsisten válidos fundamentos. En última instancia, para el escrupu-loso y auténtico jurisprudente, ello atentaría contra el dere-cho “más sagrado y de mayor carga valorativa: la libertad de conciencia que es la voz espiritual más íntima del ser humano”. Noriega v. Gobernador, 122 D.P.R. 650, 695 (1988), opinión de conformidad del Juez Asociado Señor Negrón García, de 21 de noviembre de 1988. ¡Es imposible visualizar *193al juez simplemente como un homo juridicusl El buen juez “[s]iempre sabrá prestar oídos, en última instancia, a la voz de la conciencia, verdadera pauta de moralidad difícilmente falible cuando la inteligencia está ilustrada por la ciencia y la voluntad disciplinada por la moral. Todos sabemos de las constantes y moduladas inflexiones de esta voz insobornable, fértil consejera, desinteresada amiga, a veces suavemente tranquilizadora, en otras insistentemente admonitiva”. (Es-colios omitidos.) F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo, 1977, pág. 22. ¿Cómo pedirle man-cillar su propia estimación, prestigio y dignidad vocacional? La libertad de conciencia espiritual es el ALFA y el OMEGA de una verdadera independencia judicial.
En definitiva, frente a la inhibición moral —fundada en unos lazos inquebrantables que alcanzan el segundo grado de consanguinidad— no cabe invocar regla constitucional de ne-cesidad. Noriega Rodríguez v. Gobernador, 120 D.P.R. 267 (1988).
Voto explicativo emitido por el
Juez Presidente Señor Pons Núñez,
al cual se une el Juez Asociado Señor Alonso Alonso.
I
El Secretario de Justicia ha presentado una moción de solicitud de clarificación de los efectos de la sentencia emi-tida el 23 de noviembre de 1988. Aun cuando la misma carece de méritos, pues no existe razón alguna para que adoptemos en este caso una regla distinta a la usual en cuanto a la vigen-cia de nuestras sentencias, por traer ella ante nos el tema subyacente de la implantación de la Ley de Cierre, nos pa-rece apropiado señalar unas consideraciones adicionales en torno a ello. Las mismas no son especulaciones ni el producto *194de clarividencia, sino las inferencias razonables que se deri-van de las actuaciones pasadas del Estado que constan en autos.
En las intervenciones que en torno al asunto ha realizado el Estado se da la sensación de que la Ley de Cierre se con-cibe como sólo aplicable, en cuanto al domingo se refiere, a los grandes comercios. No se plantea el efecto de la misma sobre los pequeños comercios que, bajo los claros términos de este estatuto, también tendrían que cerrar los domingos. Nótese que cuando el Estado mobilizó sus fuerzas coactivas el 9 de marzo de 1986 lo hizo sólo en cuanto a Pueblo International, Inc. (Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 230, 266 (1986), voto concurrente y disidente). Adviértase, además, que la notificación del Departamento de Justicia, a los efectos de requerir cumplimiento con la ley —que originó este pleito— se le entregó únicamente a Pueblo Supermarkets y a Plaza Gigante.
El Estado viene obligado a velar por que todos, grandes y pequeños, cierren los domingos. El estatuto no establece ex-cepción alguna en favor de un denominado “pequeño comer-ciante”, como tampoco la establece a favor de los grandes comerciantes. En la medida que no lo haga estaría implan-tando la ley selectiva y discriminatoriamente. Dicho de otro modo: los domingos estarán obligados a cerrar no sólo los supercolmados Pueblo, sino hasta el más pequeño y humilde colmadito en la ciudad y en el barrio más remoto de Puerto Rico; no sólo tiene que cerrar la gran ferretería, sino tam-bién la pequeñita que resuelve los apuros de la persona que dedica algunos domingos a reparar su hogar; no sólo tiene que cerrar la gran tienda por departamentos, sino también la pequeña mercería.
El derecho a la igual protección de las leyes no se viola únicamente cuando de su propia faz determinada ley esta-blece clasificaciones constitucionalmente impérmisibles en-tre distintos ciudadanos, sino también cuando a pesar de su *195validez intrínseca ésta se aplica de manera selectiva injustifi-cadamente. Hace ya tiempo que en el constitucionalismo nor-teamericano se adoptó el referido principio como parte de la igual protección de las leyes.
En Sunday Lake Iron Co. v. Wakefield, 247 U.S. 350, 352 (1918), expresó el Tribunal Supremo federal que “[t]he purpose of.the equal protection clause of the Fourteenth Amendment is to secure every person within the State’s jurisdiction against intentional and arbitrary discrimination, whether occasioned by express terms of a statute or by its improper execution through duly constituted agents”. Véanse, además: Truax v. Corrigan, 257 U.S. 312 (1921); Oyler v. Boles, 368 U.S. 448 (1962); Carter v. Jury Commission, 396 U.S. 320 (1970); Wayte v. United States, 470 U.S. 598 (1985). En Pueblo v. Lausell Hernández, 121 D.P.R. 823, 854 (1988), se resume esta doctrina en los términos siguientes:
... es de todos conocido que aun ante estatutos como el que ocupa nuestra atención [neutrales y constitucionales de su faz], puede surgir un problema constitucional si el mismo es aplicado en forma arbitraria, selectiva y discriminatoria a una persona o a un grupo de personas. Ello, como es sabido, cons-tituye una violación del derecho a la igual protección de las leyes.
No se trata de que el Gobierno de Puerto Rico no pueda acusar criminalmente a sus ciudadanos .... Se trata de que no lo puede hacer en forma selectiva y discriminatoria .... (Én-fasis suprimido y cita omitida.)
Es este un caso en que es particularmente fácil constatar la aplicación selectiva y discriminatoria del estatuto. Se trata de un crimen legislado donde los actos constitutivos del de-lito se llevan a cabo ostensiblemente, en un sólo día de la semana, a la luz del día y a la vista de toda la ciudadanía. No se trata de una violación de ley o del crimen usual cometido en la clandestinidad o secretividad, en donde establecer la violación o identificar al violador requiere complejas y difí-*196ciles investigaciones. Las leyes no pueden utilizarse para perseguir personas por sus creencias políticas, por su color o raza, por la posición que ocupan en la sociedad ni por pe-queños o grandes que sean. No se trata de favorecer al grande sobre el pequeño, pues el resultado sería el mismo si la situación fuere a la inversa. En la implantación de las leyes el Estado no puede partir de un fundamento selectivo o arbi-trario.
La posición de que la Ley de Cierre no obliga a cerrar los domingos a los pequeños negocios es errada en tanto se fun-damenta en la excepción prevista en el Art. 553(a)(2) de la Ley de Cierre(1) referente a los establecimientos operados por sus propios dueños, cónyuges e hijos. Ya hemos expre-sado que entendemos que necesariamente no existe equiva-lencia entre negocio pequeño y dicha excepción. Sin embargo, cabe señalar que de todos modos a nuestro juicio la interpretación más razonable es que esa excepción no cubre los domingos y sí sólo algunas horas en otros días de la *197semana. Si aceptamos, arguyendo, la plausibilidad de la exé-gesis que se propone en cuanto al párrafo (a) del Art. 553, tenemos qué concluir que dicha interpretación se convierte en un argumento circular que contradice la premisa de constitucionalidad de la ley que descansa en su alegado pro-pósito de convertir el domingo en ‘“día colectivo de des-canso’” que propicia la unidad familiar “‘[al] darle un “¡Alto!” a nuestra rutina sofocante y fatigosa’”. (Énfasis su-primido.) Voto concurrente del Juez Asociado Señor Negrón García, pág. 188. Adviértase que la interpretación propuesta tiene la consecuencia de señalar que el descanso perseguido por la ley no cubre la unidad familiar más básica (dueños-cónyuges e hijos) cuando éstos operan el establecimiento co-mercial los domingos. ¿A qué familias, entonces, va dirigido el estatuto? Si no tiene el propósito de proteger esos valores para las familias que laboran en todos los establecimientos exceptuados de las disposiciones de la ley (alrededor del 87% de la fuerza trabajadora) ni para las unidades familiares que operan su propio negocio, ¿a quiénes es que pretende prote-ger la ley y por qué esa protección es necesaria para esos pocos protegidos por el estatuto y no para todos los otros exceptuados? ¿En qué consiste la razonabilidad o racionali-dad de la protección a ese reducido grupo de familias cuando la propia ley no protege las familias de más del 87% de la fuerza trabajadora?
Con respecto al argumento que se adelanta sobre la nece-sidad de proteger legislativamente la libertad del empleado a trabajar o no los domingos, basta con señalar que tal pro-tección no ha sido considerada necesaria para la gran mayo-ría de la fuerza laboral del país que se encuentra excluida de las disposiciones de la ley en cuestión. No se justifica un trato distinto para los empleados cubiertos aún por dicho es-tatuto.
La interpretación de que la exclusión contenida en el Art. 553(a)(2) de la Ley Núm. 113 de 27 de junio de 1964 (33 *198L.P.R.A. sec. 2201(a)(2)) continúa vigente tal como entonces concebida en dicha ley, no explica el porqué se eliminó en 1971 (Ley Núm. 83 de 24 de junio de 1971) la referencia espe-cífica al “Artículo 553, inciso (a)” cuando se retiene la exclu-sión referente a los establecimientos operados por sus pro-pios dueños, cónyuges o hijos en la disposición del Art. 553(a)(2). Tampoco explica satisfactoriamente el porqué, si la intención fue que la exclusión cubriera todo lo cubierto en el Art. 553(a) en 1971, al eliminarse la referencia al “Artículo 553, inciso (a)” no se adicionó esa exclusión en el Art. 553(b) que es el que agrupa sistemáticamente las excepciones. En fin, sostenemos que no procede urgar para hallar una inten-ción legislativa que permita adoptar una interpretación de un estatuto que contradice la razón que sirve de fundamento a su constitucionalidad. En buena hermenéutica, ambas no pueden coexistir. Si la premisa constitucional es correcta, la interpretación al estatuto debe armonizar con la premisa; si lo correcto es la interpretación del estatuto, entonces resulta que la premisa que le sirve de sostén constitucional es inco-rrecta. La interpretación que hacemos la requiere la premisa que se adelanta para sostener la constitucionalidad del esta-tuto. Al interpretar la ley, debemos considerar su razón y su espíritu, o la causa o motivos que indujeron a su aprobación. Art. 19 del Código Civil, 31 L.P.R.A. sec. 19. Resultaría más plausible y persuasiva la interpretación propuesta si no se apuntalara la constitucionalidad del estatuto en el descanso común de la familia.
I — I I — I
También Pueblo International, Inc. ha vuelto a recurrir ante nos en este caso. En esta ocasión con una moción de reconsideración donde reclama otra vez que se decrete la in-constitucionalidad de la Ley de Cierre y nos pide que revo-quemos la interpretación que hicimos en P.I.P. v. E.L.A., 109 D.P.R. 685 (1980), sobre el efecto de un empate en nuestra *199votación al revisar un decreto de un tribunal de instancia que declara inconstitucional un estatuto.
En cuanto al reclamo de inconstitucionalidad, creemos que el Tribunal debe reconsiderar y decretar la inconstitu-cionalidad de la Ley de Cierre. Como bien se señala en la Moción de Reconsideración de 8 de diciembre de 1988, pág. 8, la ley que aquí nos ocupa “por contradecir el derecho al empleo y no constituir un mecanismo que racionalmente adelante el descanso para los trabajadores puertorriqueños (por existir otras leyes efectivas de aplicación uniforme a tales propósitos), no puede subsistir” constitucionalmente. Nos resulta imposible condonar que se prive de oportunidad de empleo en domingo a un sector de la fuerza trabajadora cuando la propia ley que así los priva permite trabajar el domingo en: (a) tiendas de expendio de bebidas alcohólicas, pero no en tiendas de venta de provisiones comestibles; (b) en establecimientos de juegos de azar (tales como casinos, hipódromos y galleras), pero no en tiendas de ropa o ferrete-ría; (c) en cinematógrafos, pero no en “video clubs”, y (d) en una zona turística, pero no en una zona rural o en un pequeño pueblo con un nivel bajo de ingresos. Una ley de naturaleza penal que —como consecuencia de sus inconsistencias y ex-cepciones— propende a facilitar el empleo en la venta de be-bidas alcohólicas sobre provisiones comestibles, en el juego de azar sobre la venta de vestimenta o artículos de ferretería y en el cinematógrafo sobre comercios que faciliten el dis-frute en el hogar de una película, que permite el empleo en zonas turísticas para que algunas personas —en función de sus mayores recursos financieros— puedan acudir a esa zona a comprar provisiones comestibles, ropa y artículos de ferre-tería, y que en efecto le niega esa oportunidad de empleo en zonas a las que pueden acudir los menos afortunados econó-micamente, carece de validez constitucional.
Las exclusiones que contiene la Ley de Cierre favorecen comercios más grandes y poderosos que los de los recu-*200rridos, los cuales emplean mayor número de trabajadores y se dedican por lucro y afán de progreso material a activi-dades que propician el consumismo y, en algunos casos, otras actividades de cuestionable valor social. Por ejemplo, en cuanto al consumismo, ese es el caso de los bancos, los esta-blecimientos comerciales en las zonas turísticas, los hoteles, los aeropuertos y los establecimientos comerciales que por la naturaleza de su actividad necesitan mantener sistemas de operación continua; en cuanto a otras actividades, desta-camos el hipódromo, los casinos, los salones de billar, las ga-lleras y los establecimientos donde se venden bebidas alco-hólicas. Rechazamos la visión que encuentra execrable la ac-tividad de expendio de comestibles cuando la lleva a cabo Pueblo International, Inc. mientras tolera las actividades que se le permiten a este otro sector más poderoso económi-camente y que afecta una proporción mucho mayor de nues-tra población.
t — I HH
En cuanto al planteamiento referente a la revocación de la norma establecida en P.I.P. v. E.L.A., supra, nos parece que no es éste el momento más apropiado para reexaminar la misma. El planteamiento tiene méritos que entendemos este Tribunal debe examinar en una ocasión futura más oportuna. Por su importancia, el asunto no debe ser objeto de dictamen ad hoc en ocasión de que el Tribunal se encuentra dividido. Debe ser objeto de reglamentación en ocasión en que pue-dan participar todos los Jueces y no se encuentren subya-centes otras controversias sobre cuestiones sustantivas que dividan al Tribunal.
En resumen, sostenemos: (a) que el Tribunal debe recon-siderar su Sentencia de 23 de noviembre de 1988 y decretar la inconstitucionalidad de la Ley de Cierre; (ó) que no existe razón para variar la regla en cuanto a la vigencia de nuestras sentencias; (c) que implantar la ley los domingos sólo en *201cuanto a comercios grandes o que tengan empleados que no sean el dueño, sus cónyuges e hijos acarrea problemas de selectividad y arbitrariedad en su implantación que vulneran el principio constitucional de la igual protección de las leyes, y (d) que no es esta ocasión oportuna para reexaminar la norma establecida en P.I.P. v. E.L.A., supra.
Por todo lo anteriormente expuesto, proveemos no ha lu-gar a la moción de solicitud de clarificación de los efectos de la sentencia y, por los fundamentos vertidos en nuestra opi-nión de 23 de noviembre de 1988, entendemos que este Tribunal debe reconsiderar su Sentencia de 23 de noviembre de 1988.
RESOLUCIÓN
San Juan, Puerto Rico, a 27 de enero de 1989
El 20 de enero de 1989, por estar igualmente dividido el Tribunal, dictamos no ha lugar a la primera moción de recon-sideración presentada por los demandantes apelados Pueblo International, Inc. et al.
Una vez así resuelto, consignamos el acuerdo adicional del Tribunal y, al amparo de la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A, instruimos al Secre-tario General que remitiera inmediatamente el mandato. También ordenamos a las partes “atenerse a lo resuelto”.
No obstante los términos claros de esa resolución, nueva-mente Pueblo International, Inc. et al. han comparecido me-diante escrito titulado Solicitud sobre devolución del man-dato, reconsideración y paralización de sentencia.
Resolvemos.
H-1 1 — 1
Remitida a la Juez Asociada Señora Naveira de Rodón la solicitud de Pueblo International, Inc. et al., de que inter-venga en la decisión, ésta ratifica su inhibición.
*202III
Sobre la moción de reconsideración, se deniega la misma. Los Señores Jueces que intervienen reiteran y ratifican sus respectivas posiciones en lo referente a la constitucionalidad y aplicación de la Ley de Cierre, según formulados en los votos emitidos en la Sentencia de 23 de noviembre de 1988 y en la Resolución de 20 de enero de 1989.
H-1 <
Finalmente, aclaramos que el acuerdo para remitir el mandato al foro de instancia fue motivado por la importancia de la adjudicación de nuestra opinión de 23 de noviembre de 1988 y con miras a finalizar esta controversia ante este Foro. No existe, pues, razón para recobrar el mandato y paralizar la ejecución de la sentencia. Por ende, se deniega la solicitud de paralizar la ejecución del mandato.
Las partes y, en especial, Pueblo International, Inc. et al. y su representación legal, bajo apercibimiento de sanciones económicas, deberán atenerse a lo resuelto.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió un voto particular. El Juez Asociado Señor Ortiz hace constar que, aunque reitera y ratifica su posición de que la Ley de Cierre es inconstitucional, hubiera ordenado el des-glose del escrito de los demandantes apelados y le hubiera impuesto sanciones económicas a sus abogados por haber violado la Resolución de 20 de enero de 1989. La Juez Aso-ciada Señora Naveira de Rodón se inhibió.
(Fdo.) Francisco R. Agrait Liado Secretario General
*203Voto particular emitido por el
Juez Asociado Señor Rebollo López.
A manera de epílogo, la radicación de la moción de recon-sideración por parte de los demandantes apelados —en vio-lación de nuestra Resolución de 20 de enero de 1989— nos permite exponer varios pensamientos que bullen en nuestra mente.
HH
En la opinión concurrente que emitiéramos el 23 de no-viembre de 1988 —sosteniendo la constitucionalidad de la Ley de Cierre de establecimientos comerciales— expre-samos, entre otras cosas, que por razón de que la decisión que se emitía en el caso afectaba a toda la ciudadanía puerto-rriqueña, la misma, cualquiera que fuera, sería objeto de cruentas críticas por ciertos sectores de nuestra sociedad y de grandes alabanzas por otros. Advertimos, sin embargo, que ello no podía tener el efecto de amilanar o confundir a los integrantes de este Tribunal por cuanto esta Institución no actúa dentro de los parámetros de un concurso de populari-dad y simpatía, y sí a la luz de unos principios y criterios jurídicos vigentes en nuestro ordenamiento jurídico, los cuales no pueden ni deben ser descartados si es que se quiere mantener nuestra estructura y estabilidad constitucional. Señalamos, en adición, que la función de derogar leyes que se convierten en obsoletas por el mero pasar de los años y que resultan antipáticas a una gran mayoría de nuestro Pueblo es función exclusiva de la Asamblea Legislativa de Puerto Rico.
En resumen, y en palabras bien sencillas, cada rama de nuestro Gobierno tiene que atenerse y descargar la función que nuestra Constitución le “asigna” a cada una de ellas. Esto es, la Rama Legislativa tiene la obligación de legislar; *204el Poder Ejecutivo tiene el deber de implantar y poner en vigor dichas leyes, y a la Rama Judicial le compete resolver, ante un reclamo de inconstitucionalidad en relación con una de esas leyes, si la misma es o no constitucional. Dicha labor judicial, contrario a la de otras ramas del Gobierno, no puede ser descargada por los jueces conforme a sus preferencias y sentimientos personales; debe realizarse acorde con su con-dición de juristas.
Nuestro razonamiento o mensaje desafortunadamente no fue captado o entendido por algunos sectores de nuestro Pueblo. Las críticas severas no se hicieron esperar. No obs-tante la opinión afirmativa vertida por expertos en derecho constitucional, esos sectores de nuestra ciudadanía incluso han llegado a cuestionarse cómo es posible que algunos de los integrantes de este Tribunal hayan sido capaces de tal determinación. No hay duda de que se olvidan del hecho de que este Tribunal en el año 1982 —mediante el voto afirma-tivo unánime de Jueces distintos a los actuales e, incluso, antes de que la citada Ley de Cierre fuera objeto de en-miendas “liberalizadoras” en el año de 1983— igualmente sostuvieron la constitucionalidad de la referida ley. Senten-cia de 30 de junio de 1982 emitida en Grand Union Co. v. Giménez Muñoz, Srio. de Justicia. Tampoco recuerdan el hecho de que en la única ocasión en que el Tribunal Supremo de los Estados Unidos se ha expresado sobre la constitucio-nalidad de un estatuto similar a nuestra Ley de Cierre, el Supremo federal sostuvo la constitucionalidad de la ley allí en controversia. McGowan v. Maryland, 366 U.S. 420 (1961).
H-f ) — I
Por otro lado, nos inquieta la posición asumida por fun-cionarios de la Rama Ejecutiva de nuestro Gobierno a los efectos de que se ven obligados a poner en vigor la Ley de Cierre por razón de que existe “un mandato” de este Tribu*205nal que así lo exige. Dentro de nuestro sistema democrático de gobierno, repetimos, nuestra jurisdicción adjudicativa se circunscribe a determinar si una ley aprobada por la Asam-blea Legislativa es o no constitucional. No le corresponde a este Tribunal implantar y ejecutar las leyes.
Conforme nuestro ordenamiento constitucional, la fun-ción de poner o no en vigor una ley es provincia exclusiva del Poder Ejecutivo. La solicitud de la demandante apelada Pueblo International, Inc., a los efectos de que se “suspenda” la ejecución de la Ley de Cierre por un período de seis (6) meses hasta que la Asamblea Legislativa tome acción sobre dicha ley es improcedente en derecho. Dicha solicitud no constituye remedio judicial apropiado dado el hecho de que nuestra decisión no creó un nuevo estado de derecho. Con-trario a lo alegado por Pueblo International, Inc. en su mo-ción de reconsideración, la decisión emitida simplemente ra-tificó decisiones anteriores de este Tribunal, confirmando así la validez del estado de derecho imperante bajo la Ley de Cierre. En consecuencia, dicha solicitud debe ser dirigida a y es de la competencia de la Rama Ejecutiva. Dicha rama de gobierno es la que puede hacer esa decisión, no este Tribunal.
H-H hH b-H
Por ultimo, deseamos hacer constar nuestro disenso res-pecto a la decisión del Tribunal de no actuar en estos mo-mentos respecto a la violación por parte de los demandantes apelados, y sus abogados, de los claros términos de nuestra Resolución de 20 de enero de 1989. En dicha resolución espe-cíficamente se le ordenó a la parte demandante apelada a “atenerse a lo resuelto” y se le instruyó al Secretario General del Tribunal para que procediera de inmediato a “la remi-sión del mandato en el caso de epígrafe”. Resolución de 20 de enero de 1989, pág. 180.
*206La radicación de la moción de reconsideración por parte de los demandantes apelados constituye una evidente viola-ción a dicha resolución y, en.nuestra opinión, ameritaba no sólo que se hubiera ordenado, sin ulterior trámite y conside-ración, el desglose de dicho escrito, sino la imposición de se-veras sanciones económicas y disciplinarias a la parte ape-lada y a sus abogados.
Ello lo hemos hecho en el pasado en ocasiones en que otras partes y otros abogados han incurrido en conducta similar. No hay razón alguna para actuar en forma distinta en el presente caso.

(1) Esta parte del estatuto dispone desde 1971 lo siguiente:
“(a) Los establecimientos comerciales permanecerán cerrados al público, sin que pueda realizarse en los mismos ninguna clase de trabajo después de una hora de cerrados, durante los días y horas que se especifican a continuación:
“(1) Durante todo el día: los domingos, excepto cuando fueren domingos los días 24 y 31 de diciembre y 5 de enero; el primer lunes de septiembre (Día de Trabajo), el primero y seis de enero, el 4 y 25 de julio, 25 de diciembre, los días de elecciones generales en Puerto Rico, el Día de Acción de Gracias y el Viernes Santo.
“(2) Todos los viernes desde las 9:00 P.M.; todos los sábados y demás días laborables desde las 6:00 P.M.; y los días 24 y 31 de diciembre y 5 de enero desde las 10:00 P.M. Los establecimientos operados por sus propios dueños, esposa o hijos, quedan exentos de las disposiciones de este inciso.” 33 L.P.R.A. see. 2201(a)(1) y (2).
La interpretación de que la excepción en cuestión cubre también los do-mingos se fundamenta en que la frase “este inciso”, que aparece al final de la oración que crea esa excepción en el párrafo (a)(2), se refiere a toda la disposición 553(a) y no sólo a la 553(a)(2), que es donde aparece transcrita la excepción. Como se puede observar, el Art. 553(a) dispone el cierre tanto dominical como en otras horas durante la semana, mientras que el (a)(2) se refiere únicamente a algunas horas. Nosotros entendemos que es sólo a la disposición (a)(2) que se aplica la excepción.